IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 15, 2009
                               No. 08-60604
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JUAN ARNOLDO LEON-HERNANDEZ

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A78 987 287


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Juan Arnoldo Leon-Hernandez, a native and citizen of Guatemala,
petitions for review of an order from the Board of Immigration Appeals (BIA)
affirming the immigration judge’s (IJ’s) decision to deny his application for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60604

      Leon-Hernandez argues that the BIA wrongly upheld the IJ’s finding that
he did not suffer harm on account of his race and membership in a particular
social group. He asserts that there is ample evidence that he was threatened
and attacked by a guerilla group after he refused to ally his peasant cooperative
with the guerillas’ agenda, and that he more likely than not would be persecuted
by the guerillas if he returned to Guatemala. In response, the Government
argues that Leon-Hernandez has abandoned any challenge to the BIA’s order
because he has not addressed the BIA’s determination that the alleged
persecution had no nexus to one of the statutory grounds for relief.
      Leon-Hernandez does not challenge the BIA’s conclusion that he was
ineligible for asylum. He also does not identify error in the BIA’s holding that
he did not qualify for CAT relief. He therefore has abandoned any challenge to
those determinations. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      Leon-Hernandez also has failed to challenge the BIA’s holding that he is
not entitled to withholding of removal. He specifically fails on appeal to identify
error in the determination that the guerillas’ attempted recruitment of him was
prompted by his leadership skills and his ability to help the guerillas rather than
his membership in a protected group. See generally INS v. Elias-Zacarias, 502
U.S. 478, 482-84 (1992) (holding that forced recruitment by guerillas is not
persecution on a protected ground). His attorney-prepared appellate brief also
does not apply the applicable legal principles to the instant facts or identify any
bases upon which the BIA misapplied the law. His conclusional statement that
he was persecuted on account of his leadership role in the peasant collective does
not constitute an adequate briefing of the relevant issues. Leon-Hernandez thus
has abandoned his challenge to the BIA’s denial of withholding of removal. See
Soadjede, 324 F.3d at 833.
      Accordingly, Leon-Hernandez’s petition for review is DENIED.



                                        2